Citation Nr: 1310574	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of both upper extremities and of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1944 to May 1947 and from April 1949 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim requires further development before being decided on appeal.  Although the Board sincerely regrets the additional delay in deciding these claims, a remand is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records were obtained for the Veteran's period of service between 1949 and 1969.  With regard to the Veteran's claim for arthritis of the upper extremities, service treatment records show a history of onset of shoulder pain in 1946.  Shoulder pain continued to be documented in service through 1966.  However, there are no service treatment records from the Veteran's initial period of service beginning in 1944.  As the alleged date of onset of shoulder pain began during the Veteran's initial period of service, treatment records from that period of service must be obtained.  

Additionally, absent from the Veteran's claims file is a form DD 214 for all periods of active duty service.  As such, the Veteran's service personnel records must be obtained to confirm all periods of active duty service. 

The Board notes the record contains very little medical evidence with regard to the claim on appeal.  In March 2008, a VA treatment record from the VA medical center (VAMC) in Birmingham, Alabama indicates the Veteran was assessed as a new patient.  However, the record remains devoid of additional VAMC treatment records, either in the paper claims file or on Virtual VA.  As VA medical records are constructively of record and must be obtained, the RO should obtain such records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the March 2008 VA treatment record notes that the Veteran continues to receive medical care with his outside primary care doctor.  However, the record contains only a single private treatment record from Dr. T. P., which was submitted by the Veteran.  The VA has an obligation to assist the Veteran in obtaining private medical treatment records.  38 C.F.R. § 3.159(c)(1).  Upon remand, the RO should contact the Veteran and ask that he identify any and all providers of medical care for his arthritis of both upper extremities and of his left lower extremity and submit the necessary authorizations to allow VA to secure these private treatment records.  Such missing private treatment records should then be requested and associated with the claims folder, if available.  Id. 

After the Veteran's service treatment records and post-service treatment records have been obtained, the Veteran should be scheduled for a VA examination to determine the nature of the disabilities involving both upper extremities and the left lower extremity, and a medical opinion as to the etiology of these disabilities should be obtained.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must contact the National Personnel Records Center, the Records Management Center, and any other appropriate location, to request the complete service treatment records and personnel records of the Veteran for all periods of service, to include the service records from the initial period of service beginning in 1944.  

2. The AMC/RO must obtain copies of all relevant VA treatment records dated from March 2008 to the present, specifically to include medical treatment records from the Birmingham, Alabama VAMC.  

3. The AMC/RO must ask the Veteran to identify all private providers of treatment and/or evaluation he has received for arthritis of both upper extremities and of the left lower extremity and complete the necessary authorizations so that VA can obtain any identified private treatment records.  The AMC/RO should then obtain copies of all treatment records identified to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroy). 

4. After completion of the above, and if indicated by the medical evidence obtained, the AMC/RO should arrange for an examination of the Veteran to determine the nature and likely etiology of his disabilities of both upper extremities and of the left lower extremity.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) the Veteran's current disabilit(ies), if any. 

b. As to each disability diagnosed, please identify the most likely etiology for such disability.  Specifically, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to an in-service injury or event, or is otherwise related to the Veteran's active duty service. 

The examiner must explain the rationale for all opinions.  

5. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran, and his representative, the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



